Citation Nr: 0617968	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-34 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh with impairment of 
the right sciatic nerve, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left thigh.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a January 2003 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND below.


FINDINGS OF FACT

1.  The residuals of the veteran's shell fragment wound of 
the right thigh are manifested by no more than moderate 
incomplete paralysis of the sciatic nerve and moderately 
severe damage of muscle group XV.

2.  The residuals of the veteran's shell fragment wound of 
the left thigh are manifested by no more than slight damage 
of muscle group XV with no painful, tender, or unstable 
scarring.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the right thigh 
with impairment of the sciatic nerve have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.55, 4.56, 4.71a, Diagnostic Codes 5252-5261, § 4.73, 
Diagnostic Code 5315, § 4.124a, Diagnostic Code 8520 (2005).


2.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the left thigh have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 5252-5261, § 4.73, 
Diagnostic Code 5315, § 4.118, Diagnostic Codes 7803, 7804 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Through a letter dated in August 2002, prior to the initial 
adjudication of the claims, the veteran was informed of the 
evidence necessary to support his claims, the evidence and 
information that he should submit, and the assistance that VA 
would provide to obtain evidence on his behalf.  Although the 
originating agency has not specifically requested the veteran 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  After 
notice was provided, the veteran was afforded ample time to 
submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
grant of increased disability evaluations for his shell 
fragment wounds, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision on the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As explained below, the Board has 
determined that increased ratings for his shell fragment 
wounds of the right and left thighs are not warranted.  
Consequently, an effective date for a higher disability 
rating will not be assigned, so the failure to provide notice 
with respect to this element of the claim was no more than 
harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded several examinations addressing the severity of his 
service-connected shell fragment wounds.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either of the 
claims.  The Board is also unaware of any such available 
evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.


Evidentiary Background

Service medical records show that the veteran was 
hospitalized for treatment of penetrating shell fragment 
wounds to the right and left thighs resulting from a mortar 
round explosion during combat in Germany in December 1944.  A 
shrapnel fragment went through his right thigh and entered 
the proximal medial aspect of his left thigh.  He experienced 
immediate weakness in his right foot and numbness in his 
lower right extremity.  His wounds were debrided and closed.  
Subsequent records show that he had a partial laceration of 
the right sciatic nerve.  

A January 1945 treatment record notes that examination 
revealed that both wounds were healed.  However, paralysis of 
the tibial division of the sciatic nerve was noted.  He 
underwent neurolysis of the sciatic nerve of the right thigh 
in February 1945.  It was noted that the missile had passed 
posterior to the nerve and bound down in very firm hard scar 
tissue.  He was found unfit for further duty in the European 
Theater of Operations in February 1945 because of the shell 
fragment wound of both thighs and incomplete paralysis of the 
right sciatic nerve.  

X-rays in March 1945 revealed no bony abnormalities or 
foreign bodies.  In April 1945, he was noted to have some 
atrophy of the muscles in his lower leg with good function of 
all muscles and slight hypersensitivity on the plantar 
surface of the foot.  In June 1945, the veteran reported a 
decrease in hypersensitivity of the sole of his foot.  The 
veteran was noted to have excellent motor power in all of the 
muscles supplied by the sciatic nerve and there was now motor 
power in the hamstring muscles.  The veteran still had slight 
hypesthesia and hypalgesia in the distribution of the 
superficial component of the common peroneal nerve, but there 
was normal sensory sensation on the dorsum of the foot.  

Good recovery of all muscle groups was noted in July 1945.  
However, he continued to have hypesthesia over the lateral 
aspect of the foot and hyperesthesia over the sole of the 
foot.  Following his return from a 30-day furlough in 
September 1945, the veteran reported that he attended a few 
dances and did some painting.  

A Final Summary dated in October 1945 notes that the veteran 
had healed wounds on the medial and lateral aspects of the 
right thigh and a healed wound scar on the medial aspect of 
the left thigh.  In addition, he had a healed surgical wound 
on the posterior aspect of the right thigh.  There was 
tingling along the peroneal nerve trunk and distribution.  
There were moderate weakness on dorsiflexion of the foot and 
toes, and moderate hyperesthesia in the tibial nerve 
distribution.  He stated that the leg, foot and ankle tired 
easily with prolonged activity.  

By rating action in January 1946, service connection was 
awarded for the veteran's shell fragment wounds of the right 
and left thighs.  A 40 percent rating was initially awarded 
for his right thigh and a noncompensable evaluation was 
assigned for his left thigh.  By subsequent rating action in 
January 1947, the disability evaluation assigned for the 
veteran's right thigh disability was decreased to 20 percent.  

The veteran filed a claim for increased ratings for his 
service connected shell fragment wounds in August 2002.  
Thereafter, in December 2002, he was afforded a VA 
compensation and pension examination.  It was noted that the 
veteran regained the strength in his foot following discharge 
from active duty and worked for LTV Steel for 35 years.  On 
examination, the veteran reported subjectively decreased 
sharp sensation in the sciatic nerve distribution on the 
right.  Reflexes were 2+ and symmetric at the patella and 
ankle with downgoing toes.  Examination of his knees revealed 
range of motion from 0 to 125 degrees with no tenderness.  
Painless range of motion of his hips was from 0 to 90 degrees 
with 20 degrees of internal rotation and 40 degrees of 
external rotation.  Examination of his right foot revealed 
5/5 strength with intact sensation.  X-rays of both thighs 
revealed a metallic sleeve around his right sciatic nerve, 
mid thigh level.  This sleeve was surgically applied during 
service.  

Regarding his right sciatic nerve injury, the examiner noted 
that the veteran clearly had an injury that resulted in 
temporary sciatic nerve palsy.  His current functional 
disability from that injury was relatively mild.  The veteran 
reported pain when sitting in hard chairs at it pushes on his 
sciatic nerve.  However, he had normal strength in his foot.  
Despite his subjective reports of decreased sensation, the 
examiner noted that his sensation was objectively normal.  

The report of a July 2003 VA muscles examination notes that 
the veteran had 5/5 strength throughout his low back and 
right lower extremity.  He had 2+ patellar and Achilles 
reflexes.  Knee range of motion was from 0 to 135 degrees and 
hip range of motion was from 0 to 100 degrees with some pain 
at the extreme of motion.  The veteran also had 20 degrees of 
internal rotation and 60 degrees of external rotation with 
some guarding.  The examiner noted that the veteran had 
"done very well with regard to recovery" from his shell 
fragment wounds.  He had internal and external neurolysis 
"with an excellent outcome."  Despite his subjective 
complaints of daily pain, the veteran did not have much 
residual dysfunction objectively.  He had no complaints of 
subjective decrease in sensation at the time of the 
examination.  

In August 2003, the veteran was afforded a VA neurological 
examination.  He complained of increasing pain and weakness 
in his right leg which he stated always felt cold.  He had 
dysesthesias in the right posterior thigh and sole of his 
right foot.  If touched, these can induce some burning pain.  
He also had aching pain in his right thigh.  He took Advil 2 
to 3 times per day and they controlled his pain.  If he 
walked more than a few minutes, he got a cramping sensation 
in his right thigh.  He could not sit for long periods due to 
pain in his back and posterior thigh.  He also had 
paresthesias in the distribution of his right sciatic nerve.  

Examination revealed lower extremity power to be 5+/5 
throughout with the exception of some give away weakness in 
dorsiflexion of the right great toe.  There was minimal loss 
of bulk of the right thigh at the site of the right posterior 
aspect of his thigh.  Sensory examination revealed decreased 
pinprick throughout the entire sciatic nerve distribution.  
There were some areas of hyperesthesia in the sole of the 
foot and at mid thigh.  The deep tendon reflexes were 2+ at 
the knees and absent at the right ankle.  It was noted that 
the left lower extremity was normal.  The examiner noted that 
the findings on examination were consistent with a right 
sciatic nerve injury.  It was noted that the veteran had mild 
to moderate sensory deficits in the sciatic nerve 
distribution and very mild motor symptoms.  The veteran's 
current gait disability and chronic pain were attributed to 
chronic low back pain and diminished range of motion.  

An October 2003 addendum to the July 2003 examination report 
notes that the veteran had a superficial shrapnel injury to 
his left lower extremity without reported residual problems.  
He did not complain of any symptoms related to his left thigh 
injury at the time of the July 2003 examination.  Motor 
function testing of the left lower extremity revealed 5/5 
strength and he had normal grossly intact distal sensation.  
His capillary refill was less than 2 seconds throughout the 
left lower extremity.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2005).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  This regulation 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely difference functions.  38 C.F.R. 
§ 4.55(a).  

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  Slight disability of 
a muscle anticipates a simple muscle wound without 
debridement or infection and with a history of a superficial 
wound with brief treatment and no cardinal signs or symptoms 
of muscle disability, such as loss of power, weakness, 
fatigue-pain, or impairment of coordination and uncertainty 
of movement. Objective findings of a slight disability 
include a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
38 C.F.R. § 4.56(d)(4).

Muscle Group XV consists of the muscles of the mesial thigh 
group: (1) adductor longus; (2) adductor brevis; (3) adductor 
magnus; and (4) gracilis.  The function of this muscle group 
is flexion of the hip, adduction of the hip, and flexion of 
the knee. Injuries to muscle group XI are evaluated pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5315, which provides 
that severe injury warrants a 30 percent rating, moderately 
severe injury warrants a 20 percent rating, moderate injury 
warrants a 10 percent rating, and slight injury warrants a 
noncompensable evaluation.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).


Right Thigh

After a review of the evidence, the Board finds that the 
veteran's current neurological impairment resulting from his 
service-connected shell fragment wound of the right thigh 
does not warrant more than a 20 percent evaluation.  

While the veteran had subjective complaints of sharp 
sensation in a sciatic nerve distribution during examination 
in December 2002, the examiner noted that sensation was 
objectively normal.  His reflexes were symmetrical with 5/5 
strength.  At that time, his functional impairment was felt 
to be mild.  Similarly during examination in July 2003, he 
had 5/5 strength in his right lower extremity with 2+ knee 
and ankle reflexes.  At that time, the examiner felt that he 
had recovered very well from his wounds.  Again, despite his 
subjective complaints of pain, the veteran did not have much 
residual dysfunction objectively.  

During neurological examination in August 2003, while some 
minimal loss of muscle bulk was noted in the right thigh, the 
veteran again had 5/5 strength in his right lower extremity 
with the exception of his great toe.  While the veteran had 
decreased pinprick in the sciatic nerve distribution with 
some area of hyperesthesia, his neurological condition was 
assessed as mild to moderate sensory dysfunction with very 
mild motor symptoms.  

Based on the foregoing, the Board concludes that the evidence 
shows no more than moderate incomplete paralysis of the 
sciatic nerve.  Accordingly, a rating in excess of 20 percent 
under Diagnostic Code 8520 is not warranted.  

Similarly, the criteria for an increased rating based upon 
disability of Muscle Group XV are not met.  The veteran's 
shell fragment wound of the right thigh has been manifested 
by complaints of right thigh pain, weakness, and numbness.  
However, as noted above, his functional disability was noted 
to be mild to moderate with little, if any, objective 
decrease in strength.  There is no evidence of "severe" 
disability, as described in 38 C.F.R. § 4.56(d)(4).  While 
the evidence shows a history of a through and through deep 
penetrating wound, the evidence does not show that the injury 
resulted in a shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring 
as contemplated by severe disability.  The evidence does not 
show wide damage to muscle groups in the missile track or 
soft flabby muscles.  In light of the foregoing, the Board 
finds that the disability more closely approximates the 
criteria for moderately severe disability.  Accordingly, a 
higher evaluation is not warranted under Diagnostic Code 
5315.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The 
veteran's residuals of a shell fragment wound of the right 
thigh have not resulted in limitation of or flexion of the 
right thigh to 20 degrees or less, right knee flexion to 15 
degrees or less; or limitation of right knee extension to 20 
degrees or more as contemplated by higher disability 
evaluations under Diagnostic Codes 5252, 5256, and 5261.  In 
determining the degree of limitation of motion, the Board has 
considered functional loss due to pain, weakness, excess 
fatigability, or incoordination; however, in light of the 
objective medical findings described above, the Board finds 
that the veteran is adequately compensated for all currently 
present functional impairment due to the disability.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2005). 

The Board notes that the veteran has scarring as a result of 
the shell fragment wound of the right thigh.  Consideration 
of the veteran's scars is already contemplated in the 
criteria for evaluation of muscle disability ("ragged, 
depressed and adherent scars" considered for severe 
disability under 38 C.F.R. § 4.56(d)(4) and any functional 
limitation from the scar cannot be considered separate and 
apart from the functional limitation of the muscle 
disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Even assuming that the scars are compensable, 
providing an evaluation solely for the veteran's scars would 
not provide a higher rating than what he is currently 
receiving.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  The Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating for the residuals of a shell fragment wound 
of the right thigh.  Because the evidence for and against a 
higher evaluation is not evenly balanced, the benefit-of-the-
doubt doctrine is not for application.  38 C.F.R. § 4.3.  

In reaching this decision, the Board notes that the veteran 
has both damage to muscle group and damage to his sciatic 
nerve as a result of his shell fragment wound of the right 
thigh.  The Board has considered whether assignment of 
separate disability evaluations is warranted.  However, the 
Board is precluded from assigning separate ratings under 
38 C.F.R. § 4.55(a) as a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely difference 
functions.  Thus, separate ratings are not appropriate.


Left Thigh

While the veteran received an in-service shell fragment wound 
to the left thigh, there is no current evidence of residual 
functional impairment.  While the veteran sustained a 
penetrating wound of the left thigh, there is no evidence of 
"moderate" disability, as described in 38 C.F.R. § 
4.56(d)(2).  The current medical evidence does not show 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  Examination of the left lower 
extremity was normal in August 2003.  Similarly, the October 
2003 addendum notes that the veteran's shell fragment wound 
of the left thigh was superficial without any current 
residual problems.  The veteran did not complain of symptoms 
related to his left thigh during examination in July 2003.  
At that time, he had 5/5 muscle strength with normal 
sensation.  The evidence does not show objective findings of 
some loss of deep fascial or muscle substance, impairment of 
muscle tonus, loss of power, or lowered threshold of fatigue 
related to the shell fragment wound of the left thigh.  In 
addition, there is no retained metallic fragment.  In light 
of the foregoing, the Board finds that the disability more 
closely approximates the criteria for slight disability.  
Accordingly, a higher evaluation is not warranted under 
Diagnostic Code 5315.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
particular, the Board notes that a compensable evaluation is 
not warranted on the basis of residual scar.  Under the 
criteria in effect prior to August 30, 2002, a 10 percent 
rating is assigned for superficial scars that are poorly 
nourished, with repeated ulceration, or that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002).  Under the criteria which 
became effective August 30, 2002, a 10 percent evaluation is 
authorized for superficial, unstable scars. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2005).  A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  In addition, a 10 percent evaluation is 
authorized for superficial scars that are painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

None of the medical evidence pertinent to this claim notes 
that the veteran complained of tenderness, pain, or 
ulceration of the residual scar.  Similarly, as noted above, 
a VA examiner has opined that the veteran has no current left 
thigh residual disability associated with his in-service 
shell fragment wound.  Accordingly, the Board concludes that 
the disability does not warrant a compensable rating on the 
basis of scarring.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  The Board finds that 
the preponderance of the evidence is against the claim for a 
compensable rating for the residuals of a shell fragment 
wound of the left thigh.  Because the evidence for and 
against a higher evaluation is not evenly balanced, the 
benefit-of-the-doubt doctrine is not for application.  38 
C.F.R. § 4.3.  


Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
3.321(b).  The record shows that the veteran has not required 
recent hospitalization for either disability and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is in 
no indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the schedular criteria.  Therefore, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for residuals of a shell 
fragment wound of the right thigh with impairment of the 
right sciatic nerve is denied.

A compensable rating for residuals of a shell fragment wound 
of the left thigh is denied.


REMAND

By rating action in January 2003, the RO denied service 
connection for a low back disability.  On a VA Form 9 
received by the RO in December 2003, the veteran expressed 
disagreement with the January 2003 decision asserting that 
service connection is warranted for a current back 
disability.    

The Board construes the December 2003 Form 9 as a notice of 
disagreement with the denial of service connection for a low 
back disability.  The RO has not provided the veteran with a 
statement of the case in response to the notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the originating agency to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

The RO or the AMC should furnish to the 
veteran and his representative a 
statement of the case addressing the 
issue of entitlement to service 
connection for a low back disability.  
The veteran should be properly notified 
of the requirements to perfect an appeal 
with respect to this issue.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


